DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Application filed on 1/13/2020.
Preliminary Amendment was filed on 4/1/2020. Claims 1-25 are canceled. Claims 26-49 are newly added. 
Allowable Subject Matter
Claims 26-49 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 2005/0242568 discloses an anti-tampering method for processing documents is disclosed. The method comprises, the steps of resolving in regard to an N-level image to be recorded, a pixel of the image into a major component having N possible values, selecting a pattern element depending upon the major component and the position of the pixel in the image, and recording the selected pattern element onto a transfer medium. Extracting from the recorded document, a retrieved pattern element for said pixel, determining a pattern element depending upon a major component extracted from the retrieved pattern element and the position of the pixel on the recorded document, and comparing the retrieved pattern element and the said determined pattern element, US 6,636,614 discloses a method for counterfeit-proof of documents bearing a picture. The picture is transferred into a digital image file or present as a digital image file into which a binary form secret image present is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2013/0128056 – discloses a method, system, and computer-readable storage medium for determining an estimate of sensor sensitivity associated with an image. A noise level of an image is determined, then an estimate of sensor sensitivity associated with the image is automatically determined, e.g., by a 
US 2010/0202040 – discloses a dynamic display based on a program image element which will only generate a preprogrammed image. As an example, the 
image element may comprise electrically-driven MEMS mirrors. This example may be embedded in an ID card.  At the time of issue of the ID card, pixels in the 
mirror array will be permanently programmed as either `alive` or `dead` in a 
pattern matching the photo of the person in question. When stimulated, only 
`alive` pixels will actuate, creating an image for comparison to the adjacent 
printed photo..
US 8,855,358 – discloses Apparatus and method to verify the integrity of a digital image (i.e., deciding whether or not the entire image or just a portion has been tampered with, and/or finding the doctored area in the image). One first determines the imaging sensor's reference pattern noise, which serves as a unique fingerprint that identifies the imaging sensor that captured the image. To verify the integrity of the content in a region of the image, a correlation detector  determines the presence or absence of the imaging sensor's reference pattern 
noise in that region, thereby verifying whether or not the image has integrity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669